IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41800

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 774
                                                  )
       Plaintiff-Respondent,                      )      Filed: October 17, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
JUAN ROLANDO VASQUEZ,                             )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of nine years, with a minimum
       period of confinement of two years, for felony domestic violence in the presence
       of children, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Juan Rolando Vasquez was convicted of felony domestic violence in the presence of
children, Idaho Code § 18-903(b), 18-918(4). The district court imposed a unified term of nine
years with a minimum period of confinement of two years, suspended the sentence, and placed
Vasquez on probation.      Subsequently, Vasquez admitted to violating several terms of his
probation.   The district court revoked probation and ordered execution of the underlying
sentence. Vasquez appeals, contending that the district court erred in failing to retain jurisdiction
upon revoking his probation.



                                                 1
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, Vasquez’s judgment of conviction and sentence are affirmed.




                                                   2